Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 11, and 20 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2017.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a processing element" in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 19 recites the limitation "the triple" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.

Step 1
According to the first part of the analysis, in the instant case, claims 1-10 are directed to a method, claims 11-19 are directed to a computer program product, and 

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1, 11, and 20 recite
 calculating, by the processor, (i) positive similarity scores between an input pair of events and the positive event pairs in the training set, and (ii) negative similarity scores between the input pair of events and the negative event pairs in the training set (Excluding the recitation of generic computer equipment (“processor”) See MPEP 2106.05(f), this step appears to be mere calculation which could be practically implementable in the human mind and is understood to be a recitation of a mental process and mathematical calculations.); 
applying, by the processor, a Softmax process to (i) the positive similarity scores to produce an overall positive similarity score for the input pair of events relative to the negative event pairs, and (ii) the negative similarity scores to produce an overall negative similarity score for the input pair of events relative to the positive event pairs (Excluding the recitation of generic computer equipment (“processor”) See MPEP 2106.05(f), this step appears to be applying a softmax formula to the calculated scores and is practically implementable in the human mind and is understood to be a recitation of a mental process and mathematical formulas or equations.); 
calculating, by the processor, the difference between the overall positive similarity score and the overall negative similarity score to obtain a future event prediction score indicating a future occurrence likelihood of at least one of two constituent events forming the input pair of events (Excluding the recitation of generic computer equipment (“processor”) See MPEP 2106.05(f), this step appears to be calculating a difference which could be practically implementable in the human mind and is understood to be a recitation of a mental process and mathematical calculations.)
and performing, by the processor, an action responsive to the future event prediction score. (Excluding the recitation of generic computer equipment (“processor”) See MPEP 2106.05(f), this step appears to be performing an action after evaluating a score which is practically implementable in the human mind and is understood to be a recitation of a mental process.)

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the 

Regarding Claims 1, 11, and 20 recite
A computer processing system, comprising: A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, A computer-implemented method, comprising: (The processor and other hardware components are understood to be generic computer equipment. See MPEP 2106.05(f).)
accessing, by a processor, a training set of positive and negative event pairs (This steps appear to be directed to receiving or transmitting information, which is understood to be insignificant extra-solution activity. MPEP 2106.05(g).); 

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1, 11, and 20 recite
A computer processing system, comprising: A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, A computer-implemented method, comprising: (The processor and other hardware components are understood to be generic computer equipment. See MPEP 2106.05(f).)
accessing, by a processor, a training set of positive and negative event pairs (This steps appear to be directed to receiving or transmitting information, which is understood to be insignificant extra-solution activity. MPEP 2106.05(g).); 

Step 2A, Prong 1 for Dependent Claims
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 3, and 13 recite
wherein the overall positive similarity score and the overall negative similarity score are produced as respective weighted averages.(This step appears to be calculating an average which can be practically implementable in the human mind and is understood to be a recitation of a mental process and a math calculation.)

Regarding Claims 4, and 14 recite
wherein the overall positive similarity score and the overall negative similarity score are produced using distinctly executable instances of the Softmax process running in parallel. (This step appears to be applying a softmax formula which could b practically implementable in the human mind and is understood to be a recitation of a mental process and mathematical formula.)

Step 2A, Prong 2 for Dependent Claims
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 2, and 12 recite
wherein the input pair of events are represented by embedding vectors of the two constituent events forming the input pair of events. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 6, and 16 recite
 (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 7 recite
wherein the input pair of events and the event pairs in the training set are triplets having a form of (subject, verb, object). (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 8, and 18 recite
wherein event pair similarity between compared event pairs is based on word embeddings derived for the compared event pairs. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 9, and 17 recite
wherein the method further comprising providing supporting evident for the future prediction score as a triple having a form of (subject, verb, object). (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 10, and 19 recite
(The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Step 2B for Dependent Claims
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 2, and 12 recite
wherein the input pair of events are represented by embedding vectors of the two constituent events forming the input pair of events. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 6, and 16 recite
 (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 7 recite
wherein the input pair of events and the event pairs in the training set are triplets having a form of (subject, verb, object). (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 8, and 18 recite
wherein event pair similarity between compared event pairs is based on word embeddings derived for the compared event pairs. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 9, and 17 recite
wherein the method further comprising providing supporting evident for the future prediction score as a triple having a form of (subject, verb, object). (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 10, and 19 recite
(The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granroth-Wilding et al. ("What Happens Next? Event Prediction Using a Compositional Neural Network Model", hereinafter "Wilding") in view of Giridhari et al. (WO 2017/090051, hereinafter "Giridhari") and Oliner et al. (US20180032862, hereinafter "Oliner").

Regarding claim 1
Wilding discloses: A computer-implemented method, comprising: 
accessing, a training set of positive and negative event pairs ([Page 2731 Right Col last para] “Training the event composition function requires positive and negative samples of pairs of events.”); 
calculating, (i) positive similarity scores between an input pair of events and the positive event pairs in the training set, and (ii) negative similarity scores between the input pair of events and the negative event pairs in the training set ([Page 2731, Section Neural Composition Representations and Equation 7] “the coherence score (coh), representing how confident the model is that the two events are from the same chain… For every event e0i in a chain containing more than one event, another event in the chain is chosen at random to produce a positive sample (e0i, e1i). An event is also chosen at random from outside the current chain to serve as e1i for a negative sample...” Examiner interprets the coherences score shown in Equation 7 as calculating a similarity score.); 
Wilding does not explicitly discloses: by a processor; applying, by the processor, a Softmax process to (i) the positive similarity scores to produce an overall positive similarity score for the input pair of events relative to the negative event pairs, and (ii) the negative similarity scores to produce an overall negative similarity score for the input pair of events relative to the positive event pairs; calculating, by the processor, the difference between the overall positive similarity score and the overall negative similarity score to obtain a future event prediction score indicating a future occurrence likelihood of at least one of two constituent events forming the input pair of events;
([Page 5 last para lines 24-25] “learning and execution is implemented by a processor arrangement”); applying, by the processor, a Softmax process to (i) the positive similarity scores to produce an overall positive similarity score for the input pair of events relative to the negative event pairs, and (ii) the negative similarity scores to produce an overall negative similarity score for the input pair of events relative to the positive event pairs ([Page 7 lines 20-22 and Table 1] “Converting class vector and word vector similarity to probabilistic score using softmax function is as shown under …” Examiner interprets the class vector similarity as an overall positive/negative similarity score. Table 1 discloses that the class vectors are training using positive and negative examples. Examiner interprets the class vector and current word vector as event pairs.); 
calculating, by the processor, the difference between the overall positive similarity score and the overall negative similarity score to obtain a future event prediction score indicating a future occurrence likelihood of at least one of two constituent events forming the input pair of events ([Page 7 line 29 and equation 8] “Difference of the probability score of the class vectors is taken and used as features in the bag of words model followed by Logistic Regression classifier. For example, in the case of sentiment analysis, the two class are positive and negative. So, the expression becomes, (CV-LR)…” Examiner interprets equation 8 as calculating the difference between the overall negative and positive similarity score. Examiner interprets Equation 8 as calculating a predication score indicating future occurrence likelihood (i.e. context of words at later times (wi+c).) of at least one of two constituent events (i.e. positive/negative sentiment).); and 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Wilding and Giridhari. Doing so relates classes vectors based on semantic similarities (Page 3 line 5, Giridhari).
Wilding in view of Giridhari does not explicitly disclose: performing, by the processor, an action responsive to the future event prediction score.
However, Oliner discloses in the same field of endeavor: performing, by the processor, an action responsive to the future event prediction score ([Para 266-277] “Once the next character arrives, the untrained engine 1832 compares/contrasts the expectation value of the character that actually arrived next and the expectation value that the engine calculated for that character before it arrived. When the compare is great (e.g., falls outside an acceptable expectation range or above/below an acceptable expectation threshold), that character is declared as "surprising.” The system generates an alert or notification to highlight the surprising character (or group of characters). This is classified as an anomaly. A human should examine the anomaly and determine if any corrective action needs to be taken.” Examiner interprets the expectation value as a future event prediction score and the corrective action as the responsive action.).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Wilding, Giridhari, and Oliner. Doing so determines an anomaly to perform any corrective action (Para 266, Oliner).

Regarding Claim 11
Wilding discloses: accessing, a training set of positive and negative event pairs ([Page 2731 Right Col last para] “Training the event composition function requires positive and negative samples of pairs of events.”);16058 Page 25 of 30 calculating, (i) positive similarity scores between an input pair of events and the positive event pairs in the training set, and (ii) negative similarity scores between the input pair of events and the negative event pairs in the training set ([Page 2731, Section Neural Composition Representations and Equation 7] “the coherence score (coh), representing how confident the model is that the two events are from the same chain… For every event e0i in a chain containing more than one event, another event in the chain is chosen at random to produce a positive sample (e0i, e1i). An event is also chosen at random from outside the current chain to serve as e1i for a negative sample...” Examiner interprets the coherences score shown in Equation 7 as calculating a similarity score.); 
Wilding does not explicitly discloses: A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: by a processor; applying, by the processor, a Softmax process to (i) the positive similarity scores to produce an overall positive similarity score for the input pair of events relative to the negative event pairs, and (ii) the negative similarity scores to produce an overall negative similarity score for the input pair of events relative to the positive event pairs; calculating, by the processor, the difference between the overall positive similarity score 
However, Giridhari discloses in the same field of endeavor: A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: by a processor ([Page 5 last para lines 24-25] “learning and execution is implemented by a processor arrangement”); applying, by the processor, a Softmax process to (i) the positive similarity scores to produce an overall positive similarity score for the input pair of events relative to the negative event pairs, and (ii) the negative similarity scores to produce an overall negative similarity score for the input pair of events relative to the positive event pairs ([Page 7 lines 20-22 and Table 1] “Converting class vector and word vector similarity to probabilistic score using softmax function is as shown under …” Examiner interprets the class vector similarity as an overall positive/negative similarity score. Table 1 discloses that the class vectors are training using positive and negative examples. Examiner interprets the class vector and current word vector as event pairs.); calculating, by the processor, the difference between the overall positive similarity score and the overall negative similarity score to obtain a future event prediction score indicating a future occurrence likelihood of at least one of two constituent events forming the input pair of events ([Page 7 line 29 and equation 8] “Difference of the probability score of the class vectors is taken and used as features in the bag of words model followed by Logistic Regression classifier. For example, in the case of sentiment analysis, the two class are positive and negative. So, the expression becomes, (CV-LR)…” Examiner interprets equation 8 as calculating the difference between the overall negative and positive similarity score. Examiner interprets Equation 8 as calculating a predication score indicating future occurrence likelihood (i.e. context of words at later times (wi+c).) of at least one of two constituent events (i.e. positive/negative sentiment).); and 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Wilding and Giridhari. Doing so relates classes vectors based on semantic similarities (Page 3 line 5, Giridhari).
Wilding in view of Giridhari does not explicitly disclose: performing, by the processor, an action responsive to the future event prediction score.
However, Oliner discloses in the same field of endeavor: performing, by the processor, an action responsive to the future event prediction score ([Para 266-277] “Once the next character arrives, the untrained engine 1832 compares/contrasts the expectation value of the character that actually arrived next and the expectation value that the engine calculated for that character before it arrived. When the compare is great (e.g., falls outside an acceptable expectation range or above/below an acceptable expectation threshold), that character is declared as "surprising.” The system generates an alert or notification to highlight the surprising character (or group of characters). This is classified as an anomaly. A human should examine the anomaly and determine if any corrective action needs to be taken.” Examiner interprets the expectation value as a future event prediction score and the corrective action as the responsive action.).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Wilding, Giridhari, and Oliner. Doing so determines an anomaly to perform any corrective action (Para 266, Oliner).

Regarding Claim 20
Wilding discloses: access a training set of positive and negative event pairs ([Page 2731 Right Col last para] “Training the event composition function requires positive and negative samples of pairs of events.”) ;calculate (i) positive similarity scores between an input pair of events and the positive event pairs in the training set, and (ii) negative similarity scores between the input pair of events and the negative event pairs in the training set ([Page 2731, Section Neural Composition Representations and Equation 7] “the coherence score (coh), representing how confident the model is that the two events are from the same chain… For every event e0i in a chain containing more than one event, another event in the chain is chosen at random to produce a positive sample (e0i, e1i). An event is also chosen at random from outside the current chain to serve as e1i for a negative sample...” Examiner interprets the coherences score shown in Equation 7 as calculating a similarity score.); 
Wilding does not explicitly discloses: A computer processing system, comprising: a processing element, configured to; apply a Softmax process to (i) the positive similarity scores to produce an overall positive similarity score for the input pair of 
However, Giridhari discloses in the same field of endeavor: A computer processing system, comprising: a processing element, configured to ([Page 5 last para lines 24-25] “learning and execution is implemented by a processor arrangement”); apply a Softmax process to (i) the positive similarity scores to produce an overall positive similarity score for the input pair of events relative to the negative event pairs, and (ii) the negative similarity scores to produce an overall negative similarity score for the input pair of events relative to the positive event pairs ([Page 7 lines 20-22 and Table 1] “Converting class vector and word vector similarity to probabilistic score using softmax function is as shown under …” Examiner interprets the class vector similarity as an overall positive/negative similarity score. Table 1 discloses that the class vectors are training using positive and negative examples. Examiner interprets the class vector and current word vector as event pairs.); calculate the difference between the overall positive similarity score and the overall negative similarity score to obtain a future event prediction score indicating a future occurrence likelihood of at least one of two constituent events forming the input pair of events ([Page 7 line 29 and equation 8] “Difference of the probability score of the class vectors is taken and used as features in the bag of words model followed by Logistic Regression classifier. For example, in the case of sentiment analysis, the two class are positive and negative. So, the expression becomes, (CV-LR)…” Examiner interprets equation 8 as calculating the difference between the overall negative and positive similarity score. Examiner interprets Equation 8 as calculating a predication score indicating future occurrence likelihood (i.e. context of words at later times (wi+c).) of at least one of two constituent events (i.e. positive/negative sentiment).); and 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Wilding and Giridhari. Doing so relates classes vectors based on semantic similarities (Page 3 line 5, Giridhari).
Wilding in view of Giridhari does not explicitly disclose: perform an action responsive to the future event prediction score.
However, Oliner discloses in the same field of endeavor:  perform an action responsive to the future event prediction score ([Para 266-277] “Once the next character arrives, the untrained engine 1832 compares/contrasts the expectation value of the character that actually arrived next and the expectation value that the engine calculated for that character before it arrived. When the compare is great (e.g., falls outside an acceptable expectation range or above/below an acceptable expectation threshold), that character is declared as "surprising.” The system generates an alert or notification to highlight the surprising character (or group of characters). This is classified as an anomaly. A human should examine the anomaly and determine if any corrective action needs to be taken.” Examiner interprets the expectation value as a future event prediction score and the corrective action as the responsive action.).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Wilding, Giridhari, and Oliner. Doing so determines an anomaly to perform any corrective action (Para 266, Oliner).

Regarding Claim 2
Wilding in view of Giridhari and Oliner discloses: The computer-implemented method of claim 1, wherein the input pair of events are represented by embedding vectors of the two constituent events forming the input pair of events ([Page 2731 and Fig 4], Wilding “The vectors corresponding to an event’s predicate and each of its argument positions are concatenated to form the first layer representing the event.” Figure 4 discloses the event pairs as input.).

Regarding Claim 3
Wilding in view of Giridhari and Oliner discloses: The computer-implemented method of claim 1, wherein the overall positive similarity score and the overall negative similarity score are produced as respective weighted averages ([Page 13], Giridhari “it was found the class vectors based approach (CVLR and norm CV-LR) performs much better than normalized term frequency (tf), tfidf weighted bag of words”).

Regarding Claim 4
([Page 7], Giridhari “Converting class vector and word vector similarity to probabilistic score using softmax function is as shown under:” Examiner interprets the softmax calculation of the class vector and word vector as being parallel.).

Regarding Claim 6 
Wilding in view of Giridhari and Oliner discloses: The computer-implemented method of claim 1, wherein constituent events forming each of the positive event pairs and the negative event pairs in the training set have at least one relation there between selected from the group consisting of a temporal relation and a logical relation ([Page 2728], Wilding “One aspect of an event prediction model for narrative generation not considered here is the temporal order of events”).

Regarding Claim 7
Wilding in view of Giridhari and Oliner discloses: The computer-implemented method of claim 1, wherein the input pair of events and the event pairs in the training set are triplets having a form of (subject, verb, object) ([Page 2729 and Fig 2], Wilding “the dataset also includes any subject, object or indirect object arguments to the verb identified by the parser.”).

Regarding Claim 8
Wilding in view of Giridhari and Oliner discloses: The computer-implemented method of claim 1, wherein event pair similarity between compared event pairs is based on word embeddings derived for the compared event pairs ([Page 2732] , Wilding “At training time, it simultaneously adjusts the word embeddings and learns the predicate-argument composition function and the chain coherence function.”).

Regarding Claim 9
Wilding in view of Giridhari and Oliner discloses: The computer-implemented method of claim 1, wherein the method further comprising providing supporting evident for the future prediction score as a triple having a form of (subject, verb, object) ([Page 2729 and Fig 2], Wilding “the dataset also includes any subject, object or indirect object arguments to the verb identified by the parser.” [Page 2731], Wilding “We train a neural network, EVENT-COMP, to learn a nonlinear composition of predicates and arguments into an event representation, shown in figure 4.”).

Regarding Claim 10
Wilding in view of Giridhari and Oliner discloses: The computer-implemented method of claim 1, wherein the triple provided as the supporting evidence comprises an event pair from the training data having a highest similarity to the input pair of events ([Page 2], Giridhari “the semantic relationships between words i.e. in the embedding space, semantically similar words will have higher cosine similarity.”), the event pair selected from the group consisting of positive event pairs ([Table 1 and Table 4], Giridhari “Table 1 illustrates a dataset summary: Positive Train/Negative Train/Test Set in accordance with the present invention;”).

Regarding Claim 12
(CLAIM 12 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 13
(CLAIM 13 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 14
(CLAIM 14 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 4AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granroth-Wilding et al. ("What Happens Next? Event Prediction Using a Compositional Neural Network Model", hereinafter "Wilding") in view of Giridhari et al. (WO 2017/090051, hereinafter "Giridhari"), Oliner et al. (US20180032862, hereinafter "Oliner"), and Lee et al. ("Distributed Representations of Sentences and Documents", hereinafter "Lee").

Regarding Claim 5
Wilding in view of Giridhari and Oliner discloses: The computer-implemented method of claim 1, wherein the training set is trained by: collecting labels for the positive event pairs and the negative event pairs in the training set ([Page 2731], Wilding “Training the event composition function requires positive and negative samples of pairs of events.”); sampling a given one of the positive event pairs and a given one of the negative event pairs from the training set ([Page 2731], Wilding “For every event e0i in a chain containing more than one event, another event in the chain is chosen at random to produce a positive sample (e0i, e1i). An event is also chosen at random from outside the current chain to serve as e1i for a negative sample, which it is assumed should receive a low score.”); and calculating a loss function value relating at least to the given one of the positive event pairs and the given one of the negative event pairs ([Page 2731 and Equation 7], Wilding “Both stages minimize the objective function” Examiner interprets the objective function as a loss function.), 
Wilding in view of Giridhari and Oliner does not explicitly disclose: applying backpropagation to reduce the loss function value;
However, lee discloses in the same field of endeavor: applying backpropagation to reduce the loss function value ([Section 2.2] “The paragraph vectors and word vectors are trained using stochastic gradient descent and the gradient is obtained via backpropagation”).
(Abstract, Lee).

Regarding Claim 15
(CLAIM 15 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al. ("Effective Use of Word Order for Text Categorization with Convolutional Neural Networks", hereinafter "Johnson") describes predictive text regions with positive/negative training sets..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127